Citation Nr: 0512508	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-12 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1963 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and May 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The June 2002 rating decision granted 
service connection for PTSD, and assigned a 10 percent rating 
for this disability.  While this rating was increased to 30 
percent by the March 2003 rating decision, as the veteran's 
disagreement is with the initial rating assigned for PTSD 
following the grant of service connection, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim.  

In March 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  At the hearing, 
neither the veteran nor his representative made any reference 
to vague written contentions of record from the veteran 
concerning disagreement with the effective date chosen by the 
RO for the grant of service connection for PTSD.  As this 
issue has not otherwise been formally developed by the RO, 
and the veteran has not perfected an appeal to the Board with 
respect to the issue, the Board finds the only issue 
currently properly before the Board is as listed on the first 
page of the present decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).  Should the veteran wish to 
pursue a claim with regard to the effective date of the grant 
of service connection for PTSD, he should more clearly and 
specifically make his intentions known to the RO.  


REMAND

Review of the reports from the most recent VA psychiatric 
examinations conducted in March 2000 and 2001 indicate that 
the claims file was not of record at the time of either 
examination.  In argument presented by the veteran's 
representative in December 2004 and at the March 2005 
hearing, the lack of file review by those examiners was 
criticized, and it was requested that the veteran thus be 
scheduled for another VA psychiatric examination, to include 
such a historical review.

Therefore, and while the Board regrets the additional delay 
in the adjudication of the veteran's appeal, the Board 
concludes that this case must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development.  VA will provide notification when 
further action is required on the part of the veteran.  

1.  The veteran should be afforded another VA 
examination to determine the severity of his 
PTSD.  The claims file must be made available 
to the examiner, and the reports from this 
examination must document that the pertinent 
clinical history contained therein was 
reviewed prior the examination.   The 
examiner should state whether the veteran's 
service-connected PTSD results in disability 
characterized by:  

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or 

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

2.  Thereafter, the claim for an increased 
initial rating for PTSD should be 
readjudicated by the RO, to include 
consideration of "staged" ratings.  If this 
readjudication does not result in a complete 
grant of all benefits sought by the veteran, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



